  Case 2:20-cv-00636-CMR Document 17 Filed 11/17/20 PageID.54 Page 1 of 1
                                                                                  FILED
                                                                           2020 NOV 17 PM 12:55
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 DANIEL BOYD, on behalf of himself and
 others similarly situated,                            ORDER EXTENDING TIME TO
                                                       FILE RESPONSIVE PLEADING
               Plaintiff,
                                                         Case No. 2:20-cv-00636-CMR
 v.
                                                      Magistrate Judge Cecilia M. Romero
 JOHN C. HEATH, ATTORNEY AT LAW,
 PLLC d/b/a LEXINGTON LAW FIRM,

               Defendant.


       Before the court is the Stipulated Motion for Extension of Time to File Responsive

Pleading (“Motion”) (ECF 13) filed by Daniel Boyd (“Plaintiff”) and John C. Heath, Attorney at

Law, PC d/b/a Lexington Law Firm (“Defendant”), by and through their respective counsel of

record. For good cause appearing, the court GRANTS the Motion.

       The time for Defendant to file its responsive pleading in this matter is extended until and

including December 17, 2020.


       DATED this 17 November 2020.




                                             Magistrate Judge Cecilia M. Romero
                                             United States District Court for the District of Utah




                                                1
